Citation Nr: 0021603	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  97-17 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, and, if so, 
whether the claim may be granted.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from January 1943 to November 1945.  The veteran 
was a prisoner of war (POW) of the German government from 
March 27, 1944, to May 3, 1945.  He died in December 1985.  

Entitlement to service connection for the cause of the 
veteran's death was previously denied by the Department of 
Veterans Affairs (VA) in a rating action of March 1986.  The 
appellant did not appeal that determination within one year 
of the notification thereof, and the decision became final.  

This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of May 1996, by the Newark Regional Office (RO), which denied 
the appellant's claim of entitlement to service connection 
for the cause of the veterans' claim.  The appellant's notice 
of disagreement with this determination was received in 
October 1996.  The statement of the case was issued in 
February 1997.  A statement from the appellant's 
representative, received in March 1997, was accepted as the 
substantive appeal to the above rating action.  The appeal 
was received at the Board in October 1997.  

In July 1998, the Board remanded the case to the RO for 
further development.  Additional evidence was received in 
December 1998, and a supplemental statement of the case 
(SSOC) was issued in June 1999.  Lay statements were received 
in July 1999, and private treatment reports were received in 
September 1999.  Another SSOC was issued in October 1999.  

In the May 1996 rating decision, as well as the subsequent 
SSOCs dated in June and October 1999, the RO appears to have 
determined that new and material evidence had been submitted 
to warrant reopening the appellant's claim for service 
connection for the cause of the veteran's death. The Board 
notes, however, that the United States Court of Appeals for 
Veterans Claims has held that the new and material evidence 
requirement is a material legal issue which the Board has a 
legal duty to address, regardless of the RO's action.  
Barnett v. Brown, 8 Vet.App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Thus, the Board will first address the 
issue as styled on the first page of the present decision, 
namely, whether new and material evidence has been submitted 
to reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The Board 
will then, if otherwise appropriate, consider the merits of 
the claim.

In a statement dated in March 1996, the appellant's 
representative raised the issue of entitlement to dependency 
and indemnity compensation benefits under the provisions of 
38 U.S.C.A. § 1318.  The RO does not appear to have developed 
this issue, nor is it inextricably intertwined with the 
issues currently on appeal; therefore, it is referred to the 
RO for the appropriate action.  

The appellant has been represented throughout her appeal by 
The American Legion, which submitted written argument to the 
Board in July 2000; at that time, the representative also 
submitted a medical report.  The representative waived 
initial RO consideration of the newly submitted evidence, 
pursuant to 38 C.F.R. § 20.1304(c) (1999).  

FINDINGS OF FACT

1.  In March 1986, the RO issued a rating decision which 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant did not appeal that decision within one year of the 
notice thereof.

2.  Evidence added to the record since the March 1986 rating 
decision includes numerous medical records, including a 
private medical statement indicating that the veteran was 
diagnosed and treated for coronary insufficiency and 
arteriosclerosis in 1966, and lay statements indicating that 
the veteran suffered from swelling of his legs; this evidence 
is not cumulative or redundant, and is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran died in December 1985, at the age of 62; the 
immediate cause of death was reported on the Certificate of 
Death as a ruptured abdominal aneurysm due to, or as a 
consequence of, arteriosclerosis.  No other significant 
condition contributing to his death was reported on the death 
certificate.  

4.  At the time of the veteran's death, service connection 
was in effect for anxiety, with associated gastrointestinal 
symptoms and diarrhea, evaluated as 10 percent disabling 
since June 15, 1984.  

5.  Because the record on appeal does not contain competent 
medical evidence tending to establish that a cardiovascular 
disease, to include arteriosclerosis, was present during 
service or within the first year after service, or that a 
causal relationship exists between the veteran's death and 
either his service-connected anxiety disorder or his POW 
experience, the appellant's reopened claim is not plausible 
uneder the law.  

6.  The veteran did not have a permanent total service-
connected disability in effect at the time of his death, and 
it is not established that his death was due to a service-
connected disability.  

CONCLUSIONS OF LAW

1.  The RO's March 1986 rating decision denying entitlement 
to service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  

2.  The evidence received since the March 1986 rating 
decision, which denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death, 
is new and material; therefore, the appellant's claim for 
that benefit may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  

3.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The appellant's claim of entitlement to basic eligibility 
for dependents' educational assistance benefits under Chapter 
35, Title 38, United States Code, lacks legal merit and 
entitlement under the law.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.807 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

When this case was considered by the RO in March 1986, the 
record was fairly clear.  The record indicated that the 
veteran served on active duty from January 1943 to November 
1945, and that he was a prisoner of war (POW) of the German 
government from March 27, 1944, to May 3, 1945.  The veteran 
and the appellant were married in May 1948.  The record noted 
that the veteran's original service medical records were not 
available, due to an accidental fire in 1973 at the National 
Personnel Records Center (NPRC).  

The record is devoid of any medical records until 1984, when 
the veteran filed a claim for service connection for several 
disabilities, including an anxiety disorder and heart disease 
(VA Form 21-526) in June 1984.  

Of record was a former POW medical history, VA Form 10-0048, 
dated in October 1984, indicating that the veteran had 
experienced prolonged periods of fear and anxiety, prolonged 
periods of feelings of helplessness, and periods of 
nightmares, confusion, or delirium during his captivity.  He 
also reported having had dysentery, vitamin deficiency, and 
pellagra.  He gave a history of having had the following 
symptoms during captivity:  rapid heart beats; bleeding gums; 
toothache; cavities; blisters; numbness or weakness in the 
arms or legs; pale skin; nausea; vomiting; diarrhea; chills; 
aches or pains in the muscles and/or joints; and fever.  The 
veteran denied suffering from beriberi; he also denied 
suffering from swelling of the legs and/or feet during 
captivity.  

The veteran was afforded a VA compensation examination in 
October 1984, at which time it was noted that, in 1966, he 
had been hospitalized for evaluation for possible heart 
attack.  It was also reported that he underwent cardiac 
catheterization in 1967; the findings were negative for 
coronary heart disease.  The veteran did not present any 
symptoms relating to chest pain, and there was no dyspnea.  
He reported a history of having episodes of dizziness 
characterized by lightheadedness in 1968; at that time, he 
also had momentary blackouts, but a CAT scan and brain scan 
resulted in negative findings.  He had had no specific 
symptoms since then.  The veteran reported no specific 
symptoms, with the exception of easy fatigability.  
Intermittently, he had recurrent diarrhea that was 
particularly accentuated during episodes of nervousness and 
excitability.  He indicated that he was moderately nervous, 
excitable, and agitated.  He had difficulty in handling life 
situations, which was reflected in GI symptomatology.  
Following a physical examination, the pertinent diagnoses 
indicated anxiety manifested by GI symptoms and diarrhea; no 
evidence of any personality disorder; and no physical 
disorders noted.  

The record reflects that the veteran died in December 1985, 
at the age of 62.  A certificate of death, dated in December 
1985, shows that the veteran's death was attributed to a 
ruptured abdominal aneurysm due to, or as a consequence of, 
arteriosclerosis.  At the time of the veteran's death, 
service connection was in effect for anxiety, with associated 
gastrointestinal symptoms and diarrhea, evaluated as 
10 percent disabling since June 15, 1984.  

By a rating action in March 1986, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran' death, based upon a finding that 
the cause of the veteran's death was not incurred in or 
aggravated by service, nor was it manifested to a disabling 
degree of 10 percent or more within one year following 
separation from service.  

The evidence received since the March 1986 decision 
essentially consists of:  a private medical statement from 
Columbia Memorial Hospital dated in August 1996, indicating 
that the veteran was a patient at the hospital in September 
1966, under the care of Dr. Snapper, with the diagnoses of 
coronary insufficiency with anginal pain and arteriosclerotic 
heart disease.  There was also a private medical statement 
from Paul M. Snapper, M.D., dated in September 1996, 
indicating that the veteran was under his care in September 
1966 for treatment of coronary insufficiency with anginal 
pain and arteriosclerotic heart disease.  Also received since 
the 1986 decision was a private hospital report dated in May 
1983, showing that the veteran was seen at an emergency room 
in May 1983 complaining of a history of several days malaise, 
vague feelings of numbness in arms and hands; he denied any 
chest pain, nausea, vomiting, diarrhea, sweats, chills, 
shortness of breath or palpitations.  The assessment was 
possible viral syndrome and possible anxiety reaction.  

Received in March 1997 were duplicate copies of the veteran's 
former POW medical history report and the VA compensation 
examination conducted in October 1984.  Also received in 
March 1997 was the report of a former-POW social survey, 
conducted in February 1985, at which time the veteran 
reported being bothered by nightmares and cold sweats ever 
since his discharge from service.  The veteran also reported 
that he had experienced coronary problems in September 1966, 
which were finally diagnosed as muscle spasms or coronary 
insufficiency.  He noted that another episode in June 1968 
led to a referral to a VA facility, where he was again 
diagnosed with muscle spasms and coronary artery 
insufficiency.  

Received in October 1998 was another statement from Dr. 
Snapper, reiterating that the veteran was under his care in 
September 1966 for treatment of coronary insufficiency with 
anginal pain and arteriosclerotic heart disease; however, he 
noted that, since that time, all of the veteran's records had 
been destroyed.  Also received in October 1998 was a 
statement from the Cleveland Clinic Foundation, indicating 
that they had been unable to identify the veteran.  

Received in December 1998 was a report from Memorial Hospital 
of Greene County, indicating that the veteran was brought to 
their emergency room by ambulance on December 27, 1985; it 
was noted that he had had sharp back pain and collapsed at 
home.  The reported indicated that CPR was started; A chest 
X-ray was taken, which showed no mass in abdomen and no 
calcification of the aorta.  Attached to this report was an 
autopsy report, dated December 27, 1985, indicating that the 
veteran was brought to the emergency room at 11:20 a.m.; he 
was cyanotic and, despite emergency measures, he died at 
12:55 p.m.  The cause of death was reported as ruptured 
abdominal aneurysm due to arteriosclerosis.  

Also received in December 1998 was the report of a research 
study conducted by Charles A. Stenger, Ph.D., dated in May 
1998, which dealt with the question of whether emotional 
stress caused transitional changes in heart rate, blood 
pressure, or other cardiovascular processes.  It was reported 
that all available scientific evidence in the studies cited 
supported the conclusion that severe and continuing emotional 
stress (i.e., PTSD and other anxiety disorders), present for 
extended period of time, played an important causal and/or 
contributing role in the subsequent development of 
cardiovascular disease, including high blood pressure and 
stroke.  

Of record are three lay statements dated in July 1999 from 
individuals, all of whom met the veteran after his discharge 
from military service, indicating that the veteran had 
complained about problems with pain and swelling in his legs.  
Among these statements was a statement from the veteran's 
wife, indicating that during their many years of marriage the 
veteran suffered from heart problems, stiffness in the legs, 
and swollen extremities.  

Received in September 1999 were private treatment reports 
dated from January 1966 to January 1967, indicating that the 
veteran was seen at a clinic in July 1966 for complaints of 
chest pain; however, he did not seek medical attention at 
that time.  It was noted that he subsequently experienced 
chest pain in September 1966, at which time he was taken to a 
hospital, where studies were unremarkable.  During a clinical 
visit in January 1967, it was noted that he continued to have 
chest pain radiating into the throat and left arm, 
inconsistently associated with exertion; it was also 
associated with dyspnea and light headedness.  It was 
reported that the veteran obtained relief with Nitroglycerin 
in about 5 minutes.  The assessment was R/O ("rule out") 
coronary artery disease.  A chest X-ray was normal.  The 
veteran underwent catheterization, which was reported to be 
normal.  At discharge from the hospital on January 6, 1967, 
it was noted that there was no evidence of significant 
occlusive disease.  

II.  Legal Analysis

A.  New and Material Evidence

When the Board or the RO has disallowed a claim which is, or 
becomes final, it may not thereafter be reopened unless new 
and material evidence is submitted.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).  As set forth in the 
Introduction section of this decision, the veteran's present 
appeal arises from his attempt to reopen a previous claim 
which was denied in a final rating action, most recently, in 
March 1986.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
obtained in connection with the veteran's current appeal, we 
must first note that the United States Court of Appeals for 
Veterans Claims had previously held that the Secretary of 
Veterans Affairs and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991). Whether the new evidence 
was "material" turned essentially upon whether there was a 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).  

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is" - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, ___ F.3d ___, No. 99-7108 
(Fed.Cir. July 26, 2000).  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, at 214.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new"" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence which was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a determination 
separate from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").


As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
as previously explained, the evidence which must be 
considered at this time, in connection with the appellant's 
claim of service connection for the cause of the veteran's 
death, is that which has been submitted since the RO's final 
decision addressing that matter.  

The Board holds that the newly received medical records are 
both new and material.  That is, we find that the evidence 
associated with the file is probative of the issue at hand.  
It is significant that the medical evidence tends to show 
that the veteran was diagnosed and treated for 
arteriosclerosis, which is the cause of his death, in 1966.  
The recent evidence also presents medical research which 
tends to indicate that stress over a period of time may play 
an important causal and/or contributory role in the 
subsequent development of cardiovascular disease.  

In light of the foregoing, the Board finds that the newly 
received evidence is not duplicative of the evidence 
previously considered, and bears directly and substantially 
upon the specific matters under consideration in this case.  
When the credibility of the new evidence is presumed, it is 
of such significance that it must be considered in order to 
fairly decide the merits of the claim.  Therefore, the Board 
finds that some of the recently submitted evidence warrants a 
reopening of the veteran's claim, in that such evidence was 
not previously submitted to agency decisionmakers, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered to decide fairly 
the merits of the claim, pursuant to 38 C.F.R. § 3.156(a).  
The Board finds that such evidence contributes to a complete 
evidentiary record for the evaluation of the appellant's 
claim for service connection for the cause of the veteran's 
death.  

Having concluded that the appellant's claim is reopened, our 
next question is whether the claim may be considered to be 
well grounded.  

B.  Well-groundedness

The Court of Appeals for Veterans Claims has defined a well-
grounded claim as a claim that is plausible.  In other words, 
a well-grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist her in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).

This requirement has been reaffirmed by the United States 
Court of Appeals for the Federal Circuit, in its decision in 
Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  That 
decision upheld the earlier decision of the Court of Appeals 
for Veterans Claims which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  
See also Morton v. West, 12 Vet.App. 477, 480 (1999).

The Court of Appeals for Veterans Claims has held that a 
claim for service connection for cause of death filed by a 
veteran's survivor, like a claim for service connection for 
disability by a living veteran, must be well grounded.  Darby 
v. Brown, 10 Vet.App. 243, 245 (1997); Johnson v. Brown, 8 
Vet.App. 423, 426 (1995).  The Court has further held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).


In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition(s) that caused 
the veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet.App. 
40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Evidentiary assertions by the appellant must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where certain diseases are manifested to a compensable degree 
within the initial post- service year, service connection may 
be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for a disability that is proximately due to or the 
result of a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a).  In order to show that a disability is 
proximately due to or the result of a service-connected 
disease or injury, the appellant must submit competent 
medical evidence showing that the disabilities are 
causallyrelated.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  

For the purposes of section 1110 of Title 38, and subject to 
the provisions of section 1113 of this title, in the case of 
any veteran who served for ninety days or more during a 
period of war and a chronic disease becomes manifest to a 
degree of ten percent or more within one year from the date 
of separation from such service, such disease shall be 
presumed to have been incurred in or aggravated by such 
service notwithstanding there is no record of evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 3.309.  
Where there is affirmative evidence to the contrary, or 
evidence to establish that an intercurrent injury or disease 
which is a recognized cause of any of the disease within the 
purview of section 1112 of this title, has been suffered 
between the date of separation from service and the date of 
onset of any such diseases, or the disability is due to the 
veteran's own willful misconduct, service connection pursuant 
to section 1112 will not be in order.  38 U.S.C.A. § 1113.  

When a former prisoner of war who was interned or detained as 
such for not less than 30 days incurs avitaminosis, chronic 
dysentery, helminthiasis, malnutrition (including optic 
atrophy associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite, post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease, peripheral 
neuropathy except where directly related to infectious 
causes, beriberi, or beriberi heart disease, to include 
ischemic heart disease in a former prisoner of war who 
experienced localized edema during captivity, to a degree of 
10 percent or more at any time after service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  These presumptions are rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The issue of whether the veteran's death was contributed to 
or caused by a disability incurred in service involves a 
medical diagnosis or opinion as to medical causation; thus, 
competent medical evidence is required.  Grottveit v. Brown, 
supra.  The record does not reflect that the appellant has a 
medical degree or qualified medical experience.  Thus, 
although she is competent to testify as to observable 
symptoms, she is not qualified to render a medical diagnosis 
or an opinion that the observable symptoms caused or 
contributed to the veteran's death, or that such symptoms 
were related to an inservice injury or disease.  See Savage 
v. Gober, 10 Vet.App. 489, 497 (1997).  

In this case, the medical evidence of record shows that the 
veteran died of arteriosclerosis.  The medical evidence of 
record show no indication of any treatment for, or diagnosis 
of, any heart or cardiovascular problem during his period of 
service or until many years after his separation from 
service.  Under the provisions of 38 C.F.R. § 3.303, service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  However, direct service connection for 
the veteran's cardiovascular problems may not be granted 
under this provision, since, as shown above, there is no 
competent evidence of the disability in service, and no 
competent evidence that the disability was manifested prior 
to 1966, more than 20 years after service.  In view of those 
facts, there also is no basis for granting presumptive 
service connection under 38 C.F.R. § 3.309(a), as the 
cardiovascular problems had not been manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 
3.309(a).

The Board acknowledges, with great admiration and respect, 
the veteran's exceptional and meritorious service during 
World War II, which included internment as a POW.  As 
explained above, and further below, however, we find that 
there is insufficient evidence to establish a well-grounded 
claim in this case.  

Regarding service connection on a presumptive basis, although 
some of the evidence could be said to support service 
connection on a presumptive basis under 38 C.F.R. § 3.309(c), 
the probative and persuasive evidence overall fails to show 
that entitlement to service connection in this respect is 
warranted.  In this case, the Board acknowledges that the 
appellant and affiants stated that the veteran suffered from 
pain and swelling in his legs after military service, and the 
appellant asserted that the veteran suffered from heart 
problems and swollen extremities during their thirty-seven 
years of marriage.  Nonetheless, there is no evidence of 
record, either medical or lay evidence, that the veteran 
suffered from swollen extremities or edema during his period 
of captivity.  The appellant married the veteran in 1948, and 
she has not contended that she has direct knowledge of his 
health status in service.  Similarly, affiants who met the 
veteran after service cannot directly attest to his condition 
during service.

In fact, during the POW protocol examination in October 1984, 
the veteran denied suffering from beriberi or swelling of the 
legs and/or feet during his period in captivity.  The Board 
has given careful consideration to the appellant's 
contentions (along with the other lay statements submitted) 
regarding the etiology of the veteran's heart disease and to 
the effect that, essentially, he experienced localized edema.  
However, the Board ascribes more evidentiary weight to the 
clinical data reported when the veteran was receiving medical 
care, which do not in any way demonstrate or indicate that he 
experienced localized edema while in captivity, and to the 
veteran's own admission to the effect that he experienced no 
swelling while imprisoned.  In light of the foregoing, the 
Board concludes the veteran did not experience localized 
edema while in captivity, and, as a result, presumptive 
service connection for his arteriosclerosis, and therefore 
for the cause of the his death, is not warranted.  

The appellant has also contended that the veteran's 
arteriosclerosis that resulted in death was secondary to his 
service-connected anxiety disorder.  While she has not been 
specific concerning her allegations, she apparently contends 
that his anxiety disorder contributed to his heart problems 
and, therefore, caused or contributed to his death.  While 
the appellant has asserted that the veteran's service-
connected anxiety disorder may have contributed to his 
cardiovascular problems and death, she has offered no medical 
or other competent evidence to show that his death was due to 
any conditions other than abdominal aneurysm and 
arteriosclerosis listed on his death certificate.

In addition, she does not meet the burden of presenting 
evidence of a well-grounded claim merely by presenting her 
own testimony and that of other individuals, because, as lay 
persons, they are not competent to offer medical opinions.  
See, e.g., Voerth v. West, 13 Vet.App. 117, 120 (1999) 
("Unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, cannot form the basis of a 
well-grounded claim."); Bostain v. West, 11 Vet.App. 124, 
127 (1998), citing Espiritu, supra.  See also Carbino v. 
Gober, 10 Vet.App. 507, 510 (1997); aff'd sub nom. Carbino v. 
West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).


The appellant's representative has submitted medical research 
documents and a statement from a VA psychiatrist, which he 
believes add credibility to her contention that the veteran's 
anxiety disorder contributed to his cardiovascular problems 
and, ultimately, to his death.  However, those documents are 
totally unrelated to the current claim and, at most, they 
concern general discussions regarding the possibility of a 
relationship between psychiatric disorders and cardiovascular 
disease.  Therefore, they are insufficient to make the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death in the current case a well-
grounded claim.  See Sacks v. West, 11 Vet.App. 314 (1998); 
Utendahl v. Derwinski, 1 Vet.App. 530, 531 (1991) (a medical 
treatise submitted by an appellant which only raises the 
possibility that there may be some relationship between 
service-connected disorders and a veteran's disability that 
resulted in death does not show a direct causal relationship 
between the two disorders such as to entitle the appellant to 
service connection for the cause of the veteran's death).  

We recognize that a recent decision of the United States 
Court of Appeals for the Federal Circuit observed that there 
is a "uniquely low" threshold for assessing whether a claim 
is well grounded.  See Hensley v. West, ___ F.3d ___, No. 99-
7029, slip op. at 12-16 (Fed. Cir. May 12, 2000).  However, 
low though that threshold may be, and as sympathetic as we 
are with the appellant's loss of her husband, we must 
conclude, under the law, that competent evidence to well 
ground this claim for service connection for the cause of 
death has not been submitted.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Since the medical 
evidence does not show the veteran had any heart or 
cardiovascular problems during service or within the 
presumptive period following his separation from service; and 
since the appellant has submitted no medical opinion or other 
competent evidence to show, with specific reference to the 
veteran, that the arteriosclerosis that resulted in the 
veteran's death was in any way related to his period of 
service, or to support her claim that any other conditions 
contributed to his death, the Board finds that she has not 
met the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim is well grounded.  38 U.S.C.A. § 5107.  The claim is 
therefore denied.  


III.  Eligibility for Survivors' and Dependents'
Educational Assistance benefits

As pertinent to the present appeal, basic eligibility for 
Chapter 35 educational assistance benefits is established for 
a veteran's surviving spouse if the veteran dies from a 
service-connected disability, or if a permanent and total 
disability due to service-connected disability was in effect 
at the time of death.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 21.3021.  

In this case, at the time of death, a permanent and total 
disability rating due to service-connected disability was not 
in effect.  In addition, the veteran did not die of a 
service-connected disability, as determined by the RO and in 
the present decision of the Board.  In light of that 
determination, there is no statutory or regulatory provision 
which would permit entitlement to Dependents' Educational 
Assistance allowance under Chapter 35, Title 38, United 
States Code.  

Under the circumstances of this case, we are without 
authority to grant the Chapter 35 benefit sought on appeal, 
because it is precluded by law.  In Sabonis v. Brown, 6 
Vet.App. 426 (1994), the Court held that, in cases such as 
this, where the law is dispositive, the claim should be 
denied because of the absence of legal merit.  





ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for the cause of the veteran's 
death; however, the reopened claim is denied as not well 
grounded.  

The claim for Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, is denied as 
having no legal merit.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

